—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered November 15, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt because it was more consistent with intentional murder than depraved indifference murder is unpreserved for appellate review (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858 [1987]; People v Ferguson, 240 AD2d 510 [1997]; People v Fama, 212 AD2d 542 [1995]), and, in any event, is without merit (see People v Sanchez, 98 NY2d 373 [2002]; People v Crawford, 295 AD2d 361 [2002]; People v Flowers, 289 AD2d 504 [2001]; People v Lyons, 280 AD2d 926 [2001]; People v Tankleff, 199 AD2d 550 [1993], affd 84 NY2d 992 [1994]; People v Abney, 173 AD2d 545 [1991]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.